Citation Nr: 0912939	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-07 299	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 20 percent 
prior to September 22, 2005, and greater than 40 percent 
thereafter for urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from December 1993 to April 
1998, January 1999 to March 2003, and additional Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted, in pertinent part, the 
Veteran's claim of service connection for urticaria and 
assigned a zero percent (non-compensable) rating effective 
March 18, 2003.  This decision was issued to the Veteran and 
his service representative in April 2003.  The Veteran 
disagreed with this decision in March 2004, seeking an 
initial compensable rating for urticaria.

In June 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

In an August 2008 rating decision, the RO assigned a 
20 percent rating effective March 18, 2003, and a 40 percent 
rating effective September 22, 2005, for urticaria.  Because 
the initial ratings assigned to the Veteran's service-
connected urticaria are not the maximum ratings available for 
this disability, this claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to September 22, 2005, the Veteran's urticaria was 
manifested by, at worst, attacks of angioneurotic edema 
without laryngeal involvement lasting 1 to 7 days and 
occurring 5 to 8 times a year, or attacks with laryngeal 
involvement of any duration occurring once or twice a year.

3.  Effective September 22, 2005, the Veteran's urticaria has 
been manifested by, at worst, attacks of angioneurotic edema 
without laryngeal involvement lasting 1 to 7 days and 
occurring more than 8 times a year or attacks with laryngeal 
involvement of any duration occurring more than twice a year; 
there is evidence of recurrent debilitating episodes 
occurring at least 4 times during the past 12-month period 
despite continuous immunosuppressive therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
20 percent prior to September 22, 2005, for urticaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 4.118, Diagnostic 
Codes (DC's) 7118, 7825 (2008).  

2.  The criteria for an initial 60 percent rating, and no 
higher, effective September 22, 2005, for urticaria have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 4.118, DC's 7118, 7825 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The higher initial rating claim for urticaria is a 
"downstream" element of the RO's award of service 
connection for urticaria in the currently appealed rating 
decision issued in March 2003.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the March 2003 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for urticaria, because the Veteran's higher 
initial rating claim prior to September 22, 2005, for 
urticaria is being denied, and because the Veteran's higher 
initial rating claim effective September 22, 2005, for 
urticaria is being granted, the Board finds no prejudice to 
the Veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for urticaria originates, however, from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable.

Additional notice of the five elements of a service-
connection claim was provided in June and November 2007 VCAA 
notice letters, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's higher 
initial rating claim prior to September 22, 2005, for 
urticaria is being denied, and because the higher initial 
rating claim effective September 22, 2005, for urticaria is 
being granted, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  VA also has provided the Veteran with 
examinations to determine the current severity of his 
service-connected urticaria.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that his service-connected urticaria is 
more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected urticaria currently is 
evaluated as 20 percent disabling effective March 18, 2003, 
and 40 percent disabling effective September 22, 2005, by 
analogy to 38 C.F.R. § 4.104, DC 7118 (angioneurotic edema).  

DC 7118 provides a 20 percent rating for attacks of 
angioneurotic edema without laryngeal involvement lasting 
1 to 7 days and occurring 5 to 8 times a year or attacks with 
laryngeal involvement of any duration occurring once or twice 
a year.  A maximum 40 percent rating is assigned for attacks 
of angioneurotic edema without laryngeal involvement lasting 
1 to 7 days or longer and occurring more than 8 times a year 
or attacks with laryngeal involvement of any duration 
occurring more than twice a year.  38 C.F.R. § 4.104, DC 7118 
(2008).

Because the Veteran is in receipt of the maximum 40 percent 
rating under DC 7118 for his service-connected urticaria, 
effective September 22, 2005, the Board also most consider 
whether a higher initial rating is warranted under other 
potentially applicable DC's for this time period.  In this 
regard, the Board notes that a 60 percent rating is available 
under DC 7825 for recurrent debilitating episodes of 
urticaria occurring at least 4 times during the past 12-month 
period despite continuous immunosuppressive therapy.  
38 C.F.R. § 4.118, DC 7825 (2008).

A review of the Veteran's service treatment records from his 
first period of active service indicates that he denied any 
history of skin diseases at his enlistment physical 
examination in February 1993.  Clinical evaluation of the 
skin was normal.  

In February 1994, the Veteran complained of a rash which had 
lasted for 6-7 days "or unknown cause."  Objective 
examination of the skin showed multiple raised hyperpigmented 
red wheals with asymmetric borders confined to the trunk and 
areas of confluence of the bilateral arms and possible 
dermatographism.  The assessment was urticaria of unknown 
etiology.

In April 1994, the Veteran complained of a rash all over his 
body for the previous 7 weeks.  The Veteran stated, "It 
first started in boot camp and was seen by a doctor at boot 
camp."  He reported that his rash itched severely and he had 
trouble breathing "at certain times."  After being 
prescribed medication in boot camp, the Veteran reported that 
his rash had "cleared for about 1 week then symptoms 
reappeared."  Objective examination of the skin showed red 
welts ranging from 1/4 inch in size to approximately 1 inch in 
size on his torso, back, neck, and arms.  The rash was worse 
on his forearms, particularly his right forearm.  The 
assessment was urticaria.  Later that same month, it was 
noted that the Veteran's urticaria was resolving.

In May 1994, the Veteran complained of an itching rash which 
had begun 24 hours earlier.  His rash was intermittent and 
worsened at night.  His history included urticaria since boot 
camp in February 1994.  The assessment was urticaria.

In June 1994, the Veteran complained of hives and leg 
swelling.  His history included recurrent intermittent 
urticaria.  Objective examination showed diffuse nodular 
urticaria on his arms.  The assessment was urticaria.

The Veteran denied any history of skin diseases on a "Report 
of Medical History" completed in October 1994.

In August 1996, the Veteran complained of a rash which had 
begun 3-4 days earlier on his back with symptoms of welts and 
pruritis.  His history included urticaria.  Physical 
examination of the skin showed multiple wheals on the back 
and forearm with no excoriations, weeping, crusting, or 
linear streaking.  The impression was urticaria.  The Veteran 
also denied any history of skin diseases on a "Report of 
Medical History" completed in August 1996.  

In August 1997, the Veteran complained of a 72-hour history 
or urticaria and intense pruritis.  He reported that he had a 
lifelong history of similar problems.  Objective examination 
showed reddened raised macules, urticaria on the Veteran's 
chest, back, and both arms and legs.  The assessment was 
urticaria

Later in August 1997, the Veteran reported experiencing a 
recurrence of hives which resolved within 1-2 hours.  He 
reported being unable to sleep secondary to hives.  He denied 
any food allergies.  Objective examination of the skin showed 
multiple generalized erythematous patches/hives.  The 
assessment was chronic urticaria/angioedema, etiology 
unknown, probably idiopathic.

The Veteran was treated on several occasions in September 
1997 for urticaria.  For example, on September 10, 1997, the 
Veteran complained of severe urticaria and itching.  He 
stated that he woke up from sleeping with increased itching.  
It was noted that the Veteran's rash had been diagnosed as 
unknown etiology at this time.  Objective examination showed 
urticaria clearly visible on the Veteran's entire body.  The 
assessment was recurrent urticaria over a 2 week period.  

On September 11, 1997, the Veteran complained of multiple 
episodes of urticaria over the past 2 weeks.  Treatment with 
steroids and other antihistamines had failed.  The assessment 
was a single episode urticaria/angioedema which may have 
represented anaphylaxis with no obvious antigenic stimulus.  

On September 18, 1997, the in-service examiner stated that he 
would add a second antihistamine to the Veteran's current 
medication regimen for treating his urticaria.  The Veteran 
reported experiencing intermittent skin rash since 1994 which 
he described as episodes of sudden onset swelling of the 
lips, pruritis, and "hives."  In the past 2 weeks, the 
Veteran reported that he had experienced frequent episodes 
with symptoms that did not resolve.  Objective examination 
showed 2 raised indurated erythematous papules on the right 
forearm and several scattered small patches (erythematous) to 
the left inner thigh but otherwise unremarkable skin.  

In December 1997, the Veteran complained of lesions on his 
body.  His history included urticarial lesions for the past 
4 months.  He also reported a history of intermittent 
exacerbations of urticaria over the upper extremities and 
thorax.  The etiology of his urticaria was unclear.  His 
medications brought the urticaria under moderate control.  
Objective examination showed lesions raised erythematous 
lesions on his body.  The assessment was urticarial 
exacerbation of unknown etiology.

In January 1998, the Veteran complained of chronic urticaria 
and intermittent angioedema which was controlled 
"suboptimally" on medication.  The Veteran reported that he 
had experienced chronic hives beginning in February 1994 with 
the appearance of big erythematous "blotches" all over his 
skin.  Following treatment with antihistamines, his chronic 
hives improved and then resolved 3 months later.  

Following allergy testing in February 1998, the assessment 
was chronic urticaria/angioedema, probably idiopathic.  The 
allergist noted that the Veteran's mildly positive reaction 
to aero allergies "seems to be an epiphenomenon rather than 
the cause of his urticaria."  

At his separation physical examination at the end of his 
first period of active service in April 1998, the Veteran's 
history included skin diseases.  Clinical evaluation was 
normal.

A review of the Veteran's service treatment records from his 
second period of active service indicates that, at his 
enlistment physical examination in July 1998, clinical 
evaluation of the skin was normal.  

On outpatient treatment on August 17, 2000, the Veteran 
complained of urticaria which had lasted for 2 days and 
waking up with increased pruritis.  His history included 
stress-induced urticaria and multiple emergency department 
trips.  His urticaria had flared up last 2 years earlier.  
The assessment was urticaria.  

On August 28, 2000, the Veteran complained of difficulty 
breathing for 1 weeks.  His history included hives breaking 
out every 2 years over the entire body with redness, itching, 
and wheezing.  Objective examination showed hives on the 
arms, legs, and trunk diffusely.  The assessment was stress-
induced urticaria.

In September 2000, the Veteran complained of intermittent 
urticaria which had lasted for 3 weeks.  He reported a 
history of stress-induced hives since 1994.  Objective 
examination showed generalized hives which were itching.  The 
assessment was hives.

On periodic physical examination in August 2002, the 
Veteran's medical history included urticaria.  Physical 
examination showed normal skin.  The in-service examiner 
noted that the Veteran had idiopathic urticaria of unknown 
cause.

A copy of the Veteran's separation physical examination at 
the end of his second period of active service was not 
available for review.

The post-service medical evidence shows that, on VA 
examination in January 2003, no relevant complaints were 
noted.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  Physical 
examination showed a 2 centimeter x 8.5 centimeter pink scar 
on the left anterior shoulder.  The diagnoses included 
recurring urticaria.

On private outpatient treatment on September 8, 2003, the 
Veteran complained, "  I break out."  He reported having 
hives since 1993 which "come and go."  His hives recurred 
in June 2003 but, prior to that, he had experienced "6 
months free of hives and angioedema."  No atopic disease had 
been discovered following 2 separate skin tests.  The Veteran 
reported that his hives were followed by pruritic but not 
painful bruising.  Physical examination of the skin showed 
diffuse urticaria.  The diagnoses included chronic 
urticaria/angioedema of unknown cause.  On September 11, 
2003, it was noted that the Veteran "reacts to his own 
serum, i.e., autoimmune urticaria."  The diagnoses included 
autoimmune urticaria, "reaction to his own serum."

In October 2003, the Veteran complained of continued 
difficulty with urticaria and angioedema.  He took Benadryl 
daily "at least six 60 mg tablets."  His reaction to his 
own serum (autoimmune urticaria) was noted.  Physical 
examination showed a large man covered with hives, scattered 
urticaria, and no angioedema.  The diagnoses were 
urticaria/angioedema of 11 years' duration and autoimmune 
urticaria.

In November 2003, the Veteran complained that his hives 
continued.  "This bout of urticaria has lasted 6 months.  He 
has had urticaria off and on since 1993.  He goes through 
quiescent periods."  He treated his urticaria with Benadryl, 
taking 200 mg 3 times a day.  The physician asked the Veteran 
to taper his Benadryl and substitute Atarax 25 mg as needed.  
The diagnoses included chronic urticaria.

In January 2004, it was noted that the Veteran's "hives and 
urticaria persist."  Physical examination showed no frank 
angioedema or hives.  The diagnoses included chronic 
urticaria.

On VA examination in November 2004, the Veteran complained of 
worsening urticaria.  He reported that he had been diagnosed 
as having urticaria during active service in 1994.  He also 
reported that he had been diagnosed as having autoimmune 
urticaria in January 2004.  At that time, the Veteran 
reported that he had developed pruritic hives on his upper 
torso, face, and experienced wheezing and shortness of 
breath.  He was on Benadryl and an epinephrine pen "which he 
has used 8 times so far in one year for anaphylaxis 
reaction."  Physical examination showed that the Veteran's 
skin was normal.  The diagnosis was urticaria, autoimmune 
type.

On VA examination in May 2005, the Veteran complained of only 
occasional attacks of urticaria.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records.  The Veteran reported that his urticaria "began 
around 1994" and was intermittent and non-progressive.  The 
Veteran took Atarax 25 mg 2 times a day and Sudafed 1 tablet 
every night but reported no other treatments.  He reported 
that he had been on these medications on a daily basis for 
the past 12 months.  There was slight sedation from Atarax.  
The Veteran reported that, although he had no skin symptoms 
presently, "he develops urticaria on the upper chest and 
upper back, accompanied sometimes by swelling of the lips and 
the eyelids, especially if he is not taking the 
medications."  He reported that his attacks only were 
occasional on medication.  He reported that his last attack 
of urticaria had occurred 4 months earlier and "was mild 
over the anterior chest" and was not accompanied by 
angioedema.  The Veteran reported no systemic symptoms.  The 
VA examiner noted that the Veteran had been diagnosed as 
having autoimmune urticaria/angioedema.  Physical examination 
showed no urticaria or angioedema.  The diagnosis was 
urticaria/angioedema (intermittent).

On VA outpatient treatment on September 22, 2005, no 
complaints were noted.  The Veteran's history included 
chronic urticaria "which is autoimmune."  Objective 
examination showed no edema, diffuse hives, and urticarial 
lesions over the arms and legs.  The assessment included 
chronic urticaria, autoimmune.

In October 2005, the Veteran complained of a urticaria 
outbreak which had occurred periodically for the previous 
3 weeks.  He reported having redness and swelling and his 
face and hives on his arms.  He also stated that his 
urticaria was "all over his body."  He denied any pain or 
difficulty breathing.  Physical examination showed no edema, 
diffuse hives, and urticarial lesions over his arms and legs.  
The assessment included chronic urticaria, autoimmune.

In November 2005, the Veteran complained of severe urticaria 
and angioedema.  He reported having two emergency room visits 
since his last VA outpatient treatment.  He also reported 
daily problems with his urticaria and angioedema despite 
taking high doses of antihistamines.  "He is very 
uncomfortable with it and when it gets very severe in the 
upper body and neck region he comes in for an epinephrine 
injection to prevent anaphylaxis and respiratory arrest."  
The VA examiner opined that the Veteran's condition "has 
definitely gotten worse over the years" and noted that the 
Veteran's private allergist/immunologist agreed with this 
opinion.  The Veteran's condition "does not interfere 
severely with his functional abilities."  The Veteran 
reported that he continued to try and work as a customer 
service representative dealing with people on a daily basis 
although work could be problematic with his facial and lip 
swelling.  "On bad days when he has diffuse hand and feet 
swelling, it hurts to use his hands and hurts to walk on his 
feet."  Due to the Veteran's orthopedic injuries, he only 
can work in office jobs.  "And now with his medical 
condition and disfigurement and discomfort, many days this is 
difficult as well."  Objective examination showed numerous 
hives, approximately 20 on each arm, which were quarter 
sized, and also around his waist, anterior chest, shoulders, 
back, and thighs, and diffusely swollen hands and feet.  The 
assessment included severe urticaria and angioedema.  It was 
noted that the Veteran's private allergist/immunologist had 
instructed him "to increase his antihistamines to attempt to 
improve his hives and itching symptoms."

In February 2006, the Veteran complained of severe urticaria 
and angioedema.  He reported that he still was taking 
antihistamines "which only partially ameliorate the 
condition."  Objective examination showed no edema.  The 
assessment included chronic urticaria and angioedema.

In an August 2007 statement, the Veteran described his 
service-connected urticaria as resulting in "serious 
episodes that include swelling of the eyes to the point of 
closure, swelling of the lips that causes difficulty with 
speech, and difficulty breathing.  During these episodes, for 
safety reasons, I cannot work.  Since the beginning of my 
civilian employment in 2003, I have missed 10-15 days a year 
due to severe outbreaks."

On VA outpatient treatment in August 2007, the Veteran's 
complaints included severe urticaria and angioedema.  He 
reported that he "continues to have severe exacerbations of 
urticaria and angioedema.  This condition can progress to the 
point that he requires an epinephrine shot to stop the 
swelling of his lips and eyes.  The swelling can be of 
sufficient severity that he cannot drive.  The generalized 
urticaria and angioedema are not improving over time, are 
ongoing, and has been quite bad this summer."  The Veteran 
reported needing more epinephrine shots "approximately up to 
20 shots" which had interfered with his work and caused him 
to miss more work days over the summer.  Objective 
examination showed no edema.  The assessment included 
chronic, ongoing, progressive, not improving urticaria and 
angioedema which continued to require chronic antihistamines.

In January 2008, the Veteran's complaints included severe 
urticaria and angioedema.  "His urticaria is basically 
unchanged, as long as he takes the antihistamines he does 
better."  Objective examination showed no edema.  The 
assessment included urticaria/angioedema.

On VA examination in May 2008, the Veteran complained of 
continuing urticaria.  The VA examiner noted that the 
etiology of the Veteran's urticaria "has been more well 
delineated after extensive immunological testing."  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran had been diagnosed 
with auto-immune urticaria "which cannot be cured or 
desensitized but rather must be 'managed' as best possible, 
with continuous antihistamine therapy, as well as episodic 
additional antihistamines and sympathomimetics (epi-pen 
injection) for severe outbreaks."  The Veteran reported, and 
the records showed, that he had urticarial and angioedema 
outbreaks "on a continual basis" with "some days worse 
than others."  He took medication several times a day and 
received 9 epi-pen (epinephrine) injections a month although 
the Veteran reported that he reserved these injections "for 
those episodes which involve significant swelling around the 
eyes and lips, tightness in the chest, and extensive hives 
about the upper body and neck."  The Veteran reported 
4 severe episodes in the previous 2 months, with the most 
recent severe episode 3 weeks earlier.  If a severe attack 
occurred at work, the Veteran reported that he has to go home 
because "his eyes are swollen to the point of hindering 
vision and the mouth/lips are extensively swollen."  

At this examination, the Veteran reported losing consistently 
1-2 days of work per month in the previous 12 months due to 
urticaria for a total of 15 lost work days in the previous 
year.  When the Veteran had a lesser attack, he reported that 
he experienced evanescent hives and less severe swelling.  
His records showed that he had tried using immunosuppressive 
therapy (systemic steroids) but it was not beneficial.  
Physical examination showed the Veteran's urticaria was 
"very quiet" with a 3 centimeter square area of erythema, 
edematous skin behind each knee, and a feeling of puffiness 
in an area under each eye which was erythematous but not 
overtly angioedematous.  The VA examiner noted, however, that 
"this condition is evanescent, and the status of the skin 
today is not indicative of the severity of the 'attacks' 
which occur on a frequent basis."  In summary, the VA 
examiner found in May 2008 that the Veteran's 

urticarial condition waxes and wanes, is 
not at all currently in remission, 
requires continuous and intermittent 
antihistamines and sympathomimetics for 
both acute and chronic attenuation of 
symptoms and attacks, and is 
characterized by debilitating attacks 1-
2 times per month, and non-debilitating, 
lesser attacks on an every other day to 
every day frequency.

The Veteran's additional antihistamines and epi-pen 
injections successfully ameliorated the acute attacks "in a 
matter of minutes to hours" but had adverse side effects.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 20 percent prior to September 22, 2005, for urticaria.  
Prior to that date, the Veteran's urticaria was manifested 
by, at worst, attacks of angioneurotic edema without 
laryngeal involvement lasting 1 to 7 days and occurring 5 to 
8 times a year, or attacks with laryngeal involvement of any 
duration occurring once or twice a year.  38 C.F.R. § 4.104, 
DC 7118 (2008).  Although the Veteran's skin was normal at 
his enlistment physical examination in February 1993 at the 
beginning of his first period of active service, he was 
treated frequently for urticaria/angioedema during his first 
period of active service beginning in February 1994.  At that 
time, the Veteran reported that he had experienced urticaria 
for 6-7 days.  In April 1994, he reported experiencing a rash 
for 7 weeks.  In August 1996 and August 1997, he experienced 
urticaria for 3-4 days each time.  His urticaria recurred in 
September 1997 when he reported that it had lasted for 
2 weeks.  He experienced an exacerbation of urticaria in 
December 1997, when he reported experiencing urticarial 
lesions for 4 months, and was diagnosed with chronic 
urticaria/angioedema in January 1998.  His skin was normal at 
his separation physical examination in April 1998 at the end 
of his first period of active service and at his July 1998 
enlistment physical examination for his second period of 
active service.  

During his second period of active service, the Veteran was 
treated for urticaria in August 2000.  A periodic physical 
examination in August 2002 showed that his skin was normal 
but noted that he had idiopathic urticaria of unknown cause.  
In September 2003, physical examination showed diffuse 
urticaria and the diagnosis was autoimmune urticaria.  
Physical examination in October 2003 showed that the Veteran 
was covered in hives and scattered urticaria.  In January 
2004, there was no frank angioedema or hives.  VA examination 
in November 2004 showed normal skin.  On VA examination in 
May 2005, the Veteran complained of only occasional attack of 
urticaria and physical examination showed no urticaria or 
angioedema.  The diagnosis was intermittent 
urticaria/angioedema.  Absent evidence of attacks of 
angioedema (or angioneurotic edema) without laryngeal 
involvement lasting 1 to 7 days and occurring more than 
8 times a year or attacks with laryngeal involvement of any 
duration occurring more than twice a year (i.e., a 40 percent 
rating), the Board finds that an initial rating greater than 
20 percent prior to September 22, 2005, for urticaria is not 
warranted.  Id.
 
The Board also finds that the Veteran is entitled to an 
initial 60 percent rating effective September 22, 2005, for 
urticaria.  As noted above, because the Veteran is in receipt 
of the maximum 40 percent rating under DC 7118 for urticaria 
effective September 22, 2005, he is entitled to consideration 
of other potentially applicable diagnostic codes for 
evaluating service-connected urticaria during this time 
period.  See 38 C.F.R. § 4.118, DC 7825 (2008).  On VA 
outpatient treatment on September 22, 2005, physical 
examination showed no edema, diffuse hives, and urticarial 
lesions over the arms and legs.  The assessment included 
chronic urticaria, autoimmune.  In October 2005, the Veteran 
complained of a urticaria outbreak which had occurred 
periodically for the past 3 weeks.  Physical examination 
showed no edema, diffuse hives, and urticarial lesions over 
his arms and legs.  The assessment was unchanged.  In 
November 2005, the VA examiner opined that the Veteran's 
urticaria "has definitely gotten worse over the years."  
The Veteran reported that it was difficult to use his hands 
and feet due to swelling on "bad days."  Objective 
examination showed numerous hives, approximately 20 on each 
arm, which were quarter sized, and also around his waist, 
anterior chest, shoulders, back, and thighs, and diffusely 
swollen hands and feet.  The assessment included severe 
urticaria and angioedema.  

In February 2006, the Veteran reported that he still was 
taking antihistamines "which only partially ameliorate" his 
urticaria and objective examination showed no edema.  In 
August 2007, the Veteran reported that he experienced 
continued "severe exacerbations of urticaria and 
angioedema." The Veteran reported needing "approximately up 
to 20 shots" of epinephrine (an immunosuppressive 
medication) which had interfered with his work and caused him 
to miss more work days over the summer.  Objective 
examination showed no edema.  The assessment included 
chronic, ongoing, progressive, not improving urticaria and 
angioedema which continued to require chronic antihistamines.  
In January 2008, the Veteran's urticaria was unchanged 
although the VA examiner noted that, when the Veteran took 
his antihistamines, his urticaria was better.  Finally, the 
VA examiner noted in May 2008 that the Veteran experienced 
continuous outbreaks of urticaria and the Veteran himself 
reported 4 severe episodes in the previous 2 months, with the 
most recent severe episode 3 weeks prior to the examination.  
This examiner stated that the Veteran's urticaria "requires 
continuous and intermittent antihistamines and 
sympathomimetics for both acute and chronic attenuation of 
symptoms and attacks, and is characterized by debilitating 
attacks 1-2 times per month, and non-debilitating, lesser 
attacks on an every other day to every day frequency."  
Given the medical evidence of recurrent debilitating attacks 
of urticaria and the need for continuous immunosuppressive 
therapy since September 22, 2005, the Board finds that the 
criteria have been met for an initial 60 percent rating, the 
maximum schedular rating, effective September 22, 2005, for 
urticaria.  See 38 C.F.R. § 4.118, DC 7825 (2008).

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected urticaria at any other time within the 
appeal period.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Veteran has been employed full-time throughout the pendency 
of this appeal.  In November 2005, the VA examiner stated 
that the Veteran's urticaria "does not interfere severely 
with his functional abilities."  The Veteran reported that 
he continued to work as a customer service representative 
dealing with people on a daily basis although it could be 
problematic with his facial and lip swelling.  "On bad days 
when he has diffuse hand and feet swelling, it hurts to use 
his hands and hurts to walk on his feet."  The VA examiner 
also noted that, due to the Veteran's orthopedic injuries, he 
only could work in office jobs.  "And now with his medical 
condition and disfigurement and discomfort, many days this is 
difficult as well."  The Veteran reported in August 2007 
that, since 2003, he had missed at most 10-15 days a year due 
to severe outbreaks of urticaria.  Finally, in May 2008, the 
Veteran reported losing consistently 1-2 days of work per 
month in the past 12 months due to urticaria for a total of 
15 lost work days in the last year.  Thus, the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that his urticaria 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  And the 60 percent 
rating assigned to the Veteran's urticaria effective 
September 22, 2005, contemplates severe disability.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating for 
either period of time in question pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating greater than 20 percent 
prior to September 22, 2005, for urticaria is denied.

Entitlement to an initial 60 percent rating, and no higher, 
effective September 22, 2005, for urticaria, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


